DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, the recited limitations, particularly “a configurable, multi-function voice over internet protocol (VoIP) unit comprising: a VoIP control module for controlling VoIP operations of the VoIP unit with respect to other VoIP units in an Internet Protocol (IP) network, the VoIP control module being configured to operate the VoIP unit in a transit system communication plurality of modes by selectively participating in at least one of point-to-point communication between the VoIP unit and another one of the VoIP units in the IP network and multicast communication between the VoIP unit and a plurality of the VoIP units depending on which of the plurality of transit system communication modes the VoIP unit is currently operating in, the plurality of transit system communication modes chosen from a driver communication mode for establishing calls from a driver to crew members, a crew communication mode for establishing calls from at least one of the crew members to the driver or another one of the crew members, a passenger communication mode for establishing calls from a passenger to at least one of the crew members, and a public address mode for transmitting an announcement to the other VoIP units; and an  in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claim 1 is allowable. Claims 2-16 are allowable by virtue of their dependency on Claim 1, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marocchi (US 2012/0172031) discloses group transfer function (GTF) receives a plurality of inputs and media for delivery to a plurality of mobile devices, where the media transport type includes point-to-point and point-to-multipoint as well as multicast services ([0013]); Morin (US 9,369,294) discloses a reverse 911 system using multicast VoIP services to bride calls between a plurality of recipients or subscribers (col. 2, lines 13-30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641